IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2462 Disciplinary Docket No. 3
                                          :
JAMES DELBERT FROST                       :   Board File No. C4-15-753
                                          :
                                          :   Attorney Registration No. 24831
                                          :
                                          :   (Allegheny County)


                                       ORDER


PER CURIAM
      AND NOW, this 12th day of April, 2018, upon consideration of the Certificate of

Admission of Disability by Attorney, James Delbert Frost is immediately transferred to

inactive status for an indefinite period and until further Order of the Court.     See

Pa.R.D.E. 301(e). He shall comply with all the provisions of Pa.R.D.E. 217.

      All pending disciplinary proceedings shall be held in abeyance, except for the

perpetuation of testimony and the preservation of documentary evidence.